Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An amendment was received from Applicant on 21 March 2022.  Claims 6, 16 were amended.  Claims 9-15 were canceled.  Claims 1-8, 16-19 are remaining in the action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102a2 as being anticipated by Gai (US 20170283026).
Regarding Claim 16, Gai discloses the method of operating a steering system for a marine craft, the method comprising: operatively connecting an electric power steering (EPS) system with a steering input shaft (Element 203 Fig. 8); operatively connecting the EPS system to fluid pump (Element 202 via Element 102), the fluid pump oriented parallel to an electric motor of the EPS system (See Fig. 8); and providing one or more driver interaction functions with a controller of the EPS system. (paragraph 31)  

Regarding Claim 17, Gai discloses the method of claim 16, wherein the one or more driver interaction functions comprises providing haptic feedback to the steering input shaft.  (paragraph 31.  Opposing manual motion can be perceived tactilely.)

Regarding Claim 18, Gai discloses the method of claim 16, wherein the one or more driver interaction functions comprises providing an electronic message related to operation of the fluid pump. (paragraph 68) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gai (US 20120132120 A1) and further in view of Carreirao (US 20210339797 A1 )
Regarding Claim 19, Gai discloses the method of claim 16, but does not explicitly disclose wherein the one or more driver interaction functions comprises returning the steering input shaft to a center position.
Carreirao discloses wherein returning the steering input shaft to a center position reduces driver fatigue. (paragraph 6)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to program the controller of Gai to return the steering shaft to a center position.  The motivation to modify Gai is to reduce driver fatigue.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-19 have been considered but are moot because the new ground of rejection due to amendment and does not relate to the feature specifically challenged in the argument.

Allowable Subject Matter
Claims 1-8 are allowed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        17 June 2022